Trippe, Judge.
Neither the declaration, nor the bill of particulars attached, shows where the contract relied on was made, or where it was to be performed. In the bill of particulars, the items are stated as freight shipped “from Atlanta” or “from Augusta,” but it nowhere appears to what point it was to be shipped, so that even the place of performance could be implied. A plea to the jurisdiction was filed and a motion made to dismiss the case for want of jurisdiction. No amendment was made or offered to be made, and the Court sustained the motion to dismiss.
To sustain an action against a railroad company on a contract in a county other than the county where the company’s chief office of business is, it should appear that the contract was made or was to be performed in the county where the suit is brought: New Code, sec. 3406.
Judgment affirmed.